                          INITIAL CONFERENCE QUESTIONNAIRE
1.       Date for completion of automatic disclosures required by Rule 26(a)(1) of the Federal
         Rules of Civil Procedure, if not yet made: April 30, 2020

2.       If additional interrogatories beyond the 25 permitted under the federal rules are needed,
         the maximum number of: plaintiff(s)          n/a    defendant(s) n/a

3.       Number of depositions by plaintiff(s) of:     parties 4      non-parties 6

4.       Number of depositions by defendant(s) of: parties 2          non-parties 6

5.       Date for completion of factual discovery: February 28, 2021

6.       Number of expert witnesses of plaintiff(s):            2 medical 2 non-medical

                 Date for expert report(s):    April 15, 2021

7.       Number of expert witnesses of defendant(s):            2 medical 2 non-medical

                 Date for expert reports(s):   April 15, 2021

8.       Date for completion of expert discovery: June 1, 2021

9.       Time for amendment of the pleadings by plaintiff(s) or by defendant(s): December 1,
2020

10.      Number of proposed additional parties to be joined by plaintiff(s) and by defendant(s)
         and time for completion of joinder: December 31, 2020

11.      Types of contemplated dispositive motions: Not yet known

         Plaintiff(s):

         Defendant(s):

12.      Dates for filing contemplated dispositive motions: If required

         Plaintiff(s):   July 1, 2021

         Defendant(s): July 1, 2021

13.      Have counsel reached any agreements regarding electronic discovery? If so, please
         describe at the initial conference: Not at this time.

14.      Have counsel reached any agreements regarding disclosure of experts' work papers
         (including drafts) and communications with experts? If so, please describe at the initial
         conference: Not at this time.

15.      Will the parties *consent to trial before a magistrate judge pursuant to 28 U.S.C. §636(c)?
         (Answer no if any party declines to consent without indicating which party has declined.)

         ______ Yes      ______ No

4784486.v1
